61820: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61820


Short Caption:GREENBERG TRAURIG, LLP VS. FRIAS HOLDING COMPANY (NRAP 5)Classification:Original Proceeding - NRAP 5 - U.S. District Court


Lower Court Case(s):NONECase Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantGreenberg Traurig, LLP/Las VegasBennett Evan Cooper, Esq.Anthony J. DiRaimondo
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Jon T. Neumann
							(Steptoe & Johnson)
						


AppellantGreenberg Traurig, P.A.Anthony J. DiRaimondo
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Jon T. Neumann
							(Steptoe & Johnson)
						


AppellantScott D BertzykBennett Evan Cooper, Esq.Anthony J. DiRaimondo
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Jon T. Neumann
							(Steptoe & Johnson)
						


RespondentFrias Holding CompanyDaniel R. McNutt
							(Carbajal & McNutt, LLP)
						


RespondentMark A. JamesDaniel R. McNutt
							(Carbajal & McNutt, LLP)
						



14-25875: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/02/2012Filing FeeFiling Fee due.


10/02/2012Order/IncomingFiled Order Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Gloria M. Navarro, U.S. District Court Judge12-31128




10/09/2012Notice/IncomingFiled Notice of Appearance (Jon T. Neumann of Steptoe & Johnson, LLP, appearing on behalf of appellants, Greenberg Traurig, LLP, Greenberg Traurig, P.A., and Scott D. Bertzyk).12-31987




10/10/2012Filing FeeFiling Fee Paid. $250.00 from Reno/Carson Messenger Service, Inc.   Check No. 58698.


02/22/2013Order/ProceduralFiled Order Accepting Certified Question and Directing Briefing. Appellants: 45 days from the date of this order to file and serve an opening brief and appendix. Respondents: 30 days to file and serve an answering brief. Appellants: 20 days to file and serve any reply brief. The parties are further directed to prepare and file a joint appendix containing certified copies of any relevant portion of the record. The appendix shall be filed no later than the date when the opening brief is filed. Fn1[The Honorable Kristina Pickering, Chief Justice, voluntarily recused herself from participation in the decision of this matter.]13-05579




04/05/2013MotionFiled Stipulation for Extension of Time for Opening Brief.13-09977




04/05/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due: 05/08/13.13-09985




04/15/2013MotionFiled Motion to Associate Counsel, Bennett Evan Cooper, Esq. as Pro Hac Vice Counsel, in assaciation with Greenberg Traurig, LLP for the Appellant.13-11090




04/25/2013Order/ProceduralFiled Order Granting Motion to Associate Counsel. Mr. Cooper shall be allowed to appear on behalf of appellants. Mr. Lenhard shall be responsible for all matters presented by Mr. Cooper in this matter.13-12200




05/08/2013BriefFiled Appellants' Opening Brief.13-13603




05/08/2013AppendixFiled Joint Appendix, Volume 1.13-13604




05/08/2013AppendixFiled Joint Appendix, Volume 2.13-13606




05/08/2013AppendixFiled Joint Appendix Volume, 3.13-13605




05/22/2013MotionFiled Stipulationfor Extension of Time to File Answering Brief.13-15109




06/03/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondents: Answering Brief due: July 15, 2013.13-16228




07/15/2013BriefFiled Respondents' Answering Brief.13-20712




07/16/2013Notice/IncomingFiled Certificate of Mailing of Answering Brief.13-20735




07/26/2013MotionFiled Stipulation for Extension of Time for Reply Brief.13-22177




08/08/2013Order/ProceduralFiled Order Approving Stipulation for Extension of Time. Appellants shall have until September 13, 2013, to file and serve the reply brief.13-23338




09/13/2013BriefFiled Appellants' Reply Brief.13-27169




09/13/2013Case Status UpdateBriefing Completed/To Screening.


10/18/2013OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


08/07/2014Opinion/DispositionalFiled Authored Opinion. "Question answered." Fn1[The Honoarable Kristina Pickering, Justice, voluntarily recused herself from participation in the decision of this matter.] Before the Court EN BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 67. EN BANC14-25875




09/02/2014RemittiturIssued Notice in Lieu of Remittitur14-28693




09/02/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed